Citation Nr: 1222181	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-34 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include generalized anxiety disorder and posttraumatic stress disorder (PTSD) based on personal assault. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in March 2008, January 2009, and December 2009 and remanded to schedule hearings and for further evidentiary development.  The Veteran had a hearing before the Board in June 2010 and the transcript is of record.  The case was again remanded by the Board in June 2010 for additional development and readjudication.  


FINDINGS OF FACT

1.  The evidentiary record does not establish that the Veteran was engaged in combat with the enemy.

2.  The Veteran has a current diagnosis of PTSD, which a medical provider has related to claimed in-service stressors.  However, the claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence, and the Veteran has not provided sufficient information for VA to attempt to independently corroborate any such in-service stressor events.

3.  There is no competent medical evidence that a psychiatric disorder was manifested in service or a psychosis was manifested within one year thereafter, nor is there competent evidence that any currently diagnosed psychiatric disorder is causally or etiologically related to service in any way.



CONCLUSION OF LAW

A psychiatric disorder, to include generalized anxiety disorder and PTSD, was not incurred in, or aggravated by, the Veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in July 2005 and August 2005, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  Additional correspondence dated in April 2006 and February 2009, also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  The timing defect of this later correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a supplemental statement of the case, most recently in May 2012.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports, have been obtained and associated with the claims file.  To the extent that the Veteran was able to provide identifying information, actions were taken to attempt to obtain evidence that would corroborate his claimed stressors.  Exhaustive attempts were made to locate outstanding VA treatment records from the 1970s through the mid 1980s, per the Board's remand directives. Unfortunately, it has been determined that there are no available records. See May 2012 memorandum regarding formal finding of unavailability. 

Although a VA examination was not scheduled to obtain a medical opinion, the Board finds that it is not necessary.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d) 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the record currently on appeal contains no evidence corroborating the Veteran's claim that he was assaulted during service.  Thus, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as generalized anxiety disorder and/or PTSD, which he asserts is related to military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5). 

Cases involving allegations of personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the veteran complains.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to the following: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to the following: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5); see Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedure Manual evidentiary procedures apply in PTSD personal assault cases).

38 C.F.R. § 3.304(f)(5) further provides that VA may submit any such evidence as is described under that provision to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In essence, unlike claims for PTSD that do not involve an assertion of personal or sexual assault, VA can take into account the opinion of a medical professional as to the likelihood that the stressor actually occurred, rather than just relying on such a professional to determine whether or not a stressor supports a diagnosis of PTSD.

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In regards to the Veteran's alleged PTSD stressor events, he has submitted statements in which he reports that he was the victim of a physical assault in service in approximately November 1967 and a sexual assault during a period of confinement in a service correctional unit in 1968.  See statements dated in June 2005, August 2005 and October 2006.  

Since combat status has not been established, the Veteran's statements alone cannot constitute conclusive evidence of the occurrence of the in-service stressor; rather, corroborating evidence is needed.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran has indicated that he did not inform anyone of the assaults at the time they happened, but instead relies upon service treatment records that he contends should reflect that he was treated for injuries of a physical assault by a corpsman prior to being sent back to his unit during his period of basic training.  June 2005 statement in support of claims.  In addition, he also reports that these records should reflect that he attempted to commit suicide twice in service by cutting his wrists.  He indicates that he received medical treatment after both suicide attempts to the extent that his injuries were bandaged, but he was not hospitalized.  October 2004 VA PTSD assessment, p. 6.  The Veteran also argues that his service personnel records support his claims to the extent that they reveal he took several unauthorized absences from his service duties, absences he contends resulted from harassment he experienced subsequent to his alleged November 1967 physical assault.  June 2005 statement in support of claims. 

The Board has searched the Veteran's service treatment and service personnel records for the various types of evidence which may constitute evidence of a personal or sexual assault, such as evidence of behavioral changes, or treatment for physical conditions consistent with the claim, see e.g., M21-1, paragraph 11.38c, but unfortunately the evidence does not support his claim.  

Service treatment records are entirely negative for psychiatric complaints or symptomatology.  These records do not show that the Veteran ever received psychiatric counseling during active duty and do not contain any indication of treatment for any physical injuries such as contusions, or lacerations consistent with a sexual or physical assault or suicide attempts.  The Veteran's separation examination report shows no psychiatric abnormality. 

Further, and of significant probative value, are the Veteran's service personnel records, which are pertinent to the claim and are the only objective evidence which reflect upon his attitude, bearing, and behavior in service.  These records reveal the Veteran received disciplinary action for several unauthorized absences, which began almost immediately after his service entrance in November 1967.  However, there is nothing of record to indicate that these incidents represent a behavior change which might have occurred as a result of a personal assault and therefore does not serve to confirm that the alleged physical and sexual attacks actually occurred.  Moreover, the Veteran has not submitted any other evidence, such as statements from fellow veterans, which would serve to support his account.

Having considered the Veteran's descriptions of his purported in-service assaults, the Board finds that the claimed stressors pertaining to personal assault have not been verified.  

Also of record are post-service medical reports dated from 1976 to 2011.  These records include a November 1976 intake summary which shows the Veteran was seen as a walk-in crisis case after being referred following an emergency room consultation.  At that time the Veteran's problems were related to separation from his wife.  He was depressed and nervous since it had become fairly clear that their relationship was over.  He had taken an overdose of pills which was described as a means to gain attention and support from his estranged wife.  He made no mention during any of his treatment of an in-service rape or other assault, or of PTSD symptoms.  

VA medical records show psychiatric treatment for symptoms variously attributed to generalized anxiety disorder, major depression, and panic attacks.  There are also several references in the medical records to the Veteran's psychiatric disorder being related to current situational problems.  For example during psychological evaluation in December 2000, the Veteran was treated for depression and stress related to significant family problems including his mother's death and his father's illness.  He was hospitalized in July 2001 for alcohol dependence.  During an October 2004 VA PTSD assessment the Veteran gave a history of childhood sexual abuse by an older brother.  He also described being assaulted by several drill instructors while in the Marines and that he attempted suicide by cutting his wrists.  

The first mention of a military sexual assault was made during  VA therapy sessions in 2005.  At that time the Veteran reported being raped by his drill instructor.  The consistent clinical assessment was PTSD.  Arguably, considered in isolation, the VA treatment records in 2005, particularly June 2005, could be construed as supporting the Veteran's contention that he has a current diagnosis of PTSD based on his claimed in-service personal assault.  (As discussed, however, numerous non-service related stressors have been identified including familial and marital stress as well as childhood sexual abuse.) In any event, because the claimed service stressors have not been verified, to the extent that the diagnosis was based on the unsubstantiated belief that the Veteran was physically and sexually assaulted during service, the VA examiner relied on a questionable history and the opinion is not entitled to great weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and purported relationship to service is only as good and credible as the history on which it is predicated) and Swann v. Brown, 5 Vet. App. 229, 233 (1993) (observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrence(s) described).  In other words, just because a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Thus, the Board assigns minimal probative weight to this diagnosis.  

We do recognize that such an opinion cannot be rejected solely because it is based upon history supplied by the claimant, but the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The Veteran has not identified any other sources of information, which would corroborate any alleged in-service stressful experiences.  Here, without evidentiary support for the stressors accepted as a basis for diagnosis by the VA psychologist, the medical opinion must be deemed speculative.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for an assessment.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  Accordingly, the Veteran's uncorroborated stressors cannot serve as the basis for a diagnosis of PTSD in this case.  

As previously noted herein, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The weight of credible medical evidence in the present appeal shows that after service, the Veteran was treated for various psychiatric diagnoses, to include depressive reaction, generalized anxiety disorder, major depression, and panic attacks.  Post-service treatment records show psychiatric symptomatology as early as 1976.  While these records do not clearly indicate an etiology for the Veteran's diagnosed disabilities, they do discuss in-service incidents as well as other non-service related factors, such as marital problems and the death of the Veteran's mother.  

Unfortunately, the Board is unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Service treatment records are entirely negative for any psychiatric complaints, treatment, or diagnoses.  Moreover there follows a period of 7 years during which the Veteran did not seek or require any form of psychiatric treatment or evaluation.  That is, he has failed to show continuity of symptomatology during those intervening years after his service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion which links any diagnosed psychiatric disorder to service.  See Hickson, supra.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  His primary argument is that his psychiatric problems are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed psychiatric disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, the Veteran's opinion that his claimed psychiatric disability is related to his military service is outweighed by the evidence of record, particularly the lack of independent evidence corroborating his claimed in-service physical and sexual assaults.  

However more importantly the Board finds that the Veteran's account of attempted suicides during service is not credible because it is inconsistent with STRs.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  In this regard, the Board notes that the Veteran's account of having his wrists bandaged after cutting them in a suicide attempt is clearly refuted by the STRs which do not reference any of the medical treatment reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  Unfortunately these contradictions diminish the probative value of the Veteran's contentions.  There is no indication that STRs records are incomplete or inaccurate and there is also no reason to doubt their accuracy as they show adequate evidence of the Veteran's state of mental health during service and at separation from service.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disorder to include generalized anxiety disorder and PTSD is denied. 

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


